Citation Nr: 1703415	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  16-32 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

7.  Entitlement to service connection for a heart disorder, status post myocardial infarction.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for hypotension.  

10.  Entitlement to service connection for bradycardia.  

11.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  
 
12.  Entitlement to service connection for syncope.  

13.  Entitlement to service connection for Raynaud's phenomenon.  

14.  Entitlement to service connection for Barrett's esophagus.  

15.  Entitlement to service connection for Parkinson's disease.  

16.  Entitlement to service connection for polymyositis.  

17.  Entitlement to service connection for hallux rigidus of the left foot.  

18.  Entitlement to service connection for hallux rigidus of the right foot.  

19.  Entitlement to service connection for transient ischemic attacks (TIAs).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served for periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including from November 1970 to May 1971 and from June 1976 to July 1982.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of April 2014 and July 2015 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, a hearing was held before a Decision Review Officer at the RO.  In October 2016, a videoconference Board hearing was held before the undersigned.  Transcripts of the hearings are associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

The appellant claims that service connection is warranted for the numerous claimed disabilities as a result of ACDUTRA and INACDUTRA he underwent when he was engaged in deep sea diving activities in the Hudson River where he was exposed to numerous chemicals that, in turn, caused the disorders for which he is claiming service connection.  It is noted that medical opinions have been submitted in support of these claims and that examinations conducted in connection with the appellant's reserve duty noted treatment for skin disorders in April 1980.  That examination report showed that the Veteran had received treatment from three doctors for his skin disorders.  Following VA compensation examinations in October 2014 to assess the validity of the contentions.  After considering the statements in the record, the Board finds that medical examinations are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination.)  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

In addition, during the hearing before the undersigned, the appellant indicated that he was in receipt of disability benefits from the Social Security Administration (SSA).  Such records may be of significant probative value in determining whether service connection for the disabilities at issue may be granted.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).  (The duty to assist requires VA to attempt to obtain records from other Federal agencies, including the SSA, when VA has notice of the existence of such records.)  Thus, the RO must request complete copies of the SSA records utilized in awarding disability benefits.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to verify the dates of the Veteran's periods of ACDUTRA and INACDUTRA for the period of service in the U.S. Army and Air Force Reserves.  

2.  The AOJ should request that the appellant provide as complete a list as possible of all providers from whom he received medical care, including those referenced in the April 1980 examination report.  After obtaining any necessary consent, the AOJ should contact any private medical care provider and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received from those providers.  

3.  The AOJ should contact the SSA and request for association with the claims folder, copies of all treatment records utilized in a disability determination.   

4.  Following completion of the above, the AOJ should arrange for the appellant to undergo a medical examination or examinations to ascertain the current nature and etiology of the disabilities for which the appellant is claiming service connection .  The examiner(s) should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the claimed disorders are of service onset or otherwise related thereto, to include related to chemical exposure in the Hudson River while the appellant was engaged in deep sea diving while on ACDUTRA or INACDUTRA.  The examiner(s) should address the opinions rendered by the private physician in 2014 and 2015.  The claims folder should be made available for review in connection with the examination(s).  The examiner(s) should provide complete rationale for all conclusions reached.  

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

